COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


TRINITY EAGLEFORD SERVICES, LLC,                  §
and FRANCIS MONTAGUE, Individually,                           No. 08-20-00166-CV
                                                  §
                               Appellants,                       Appeal from the
                                                  §
 v.                                                             51st District Court
                                                  §
 BIG COUNTRY EQUIPMENT                                     of Tom Green County, Texas
 RENTALS AND SALES, LLC,                          §
                                                                (TC# A190552C)
                               Appellee.          §



                                       JUDGMENT

       The Court has considered this cause on the Appellant’s unopposed motion to dismiss this

appeal and concludes the motion should be granted and the appeal should be dismissed. We

therefore dismiss the appeal. We further order Appellants pay all costs of this appeal, and this

decision be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF SEPTEMBER, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.